Name: Commission Regulation (EEC) No 621/86 of 28 February 1986 fixing, for 1986, the initial quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  cooperation policy;  tariff policy
 Date Published: nan

 No L 58/56 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 621 /86 of 28 February 1986 fixing, for 1986, the initial quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof HAD ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Article l 1 . The initial quota that the Kingdom of Spain may apply , pursuant to Article 77 of the Act of Accession , to imports of meat of domestic rabbits from third coun ­ tries shall be 400 tonnes . 2 . For the period 1 March to 31 December 1986, the quota shall be reduced by one-sixth . Having regard to Council Regulation ( EEC) No 491 /86 of 25 February 1986 laying down detailed rules con ­ cerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in particular Article 3 thereof, Whereas Article 1 (2 ) (c) of Regulation (EEC) No 491 /86 provides that the initial quota in 1986 for each product listed in Annex III of the Regulation shall be fixed in the light of the requirements of the Spanish market and the need to contribute , in the com ­ mon interest, to the harmonious development of world trade ; &gt; Article 2 1 . The Spanish authorities shall issue import authori ­ zations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security . The provisions of Regulation (EEC) No 2220/85 shall apply to this secur ­ ity . The primary requirement within the meaning of Article 20 of the said Regulation shall consist in the effective importation of the goods . Whereas to ensure proper management of the quota, the applications for import authorizations should be subject to the lodging of a security ; whereas the provi ­ sions of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricul ­ tural products (2), should be applied to this security ; Article 3 The minimum rate of progressive increase of the quota shall be 10 % at the beginning of each year. The increase shall be added to each quota and the sub ­ sequent increase shall be calculated on the basis of the total figure obtained . Whereas Article 1 (3 ) of Regulation (EEC) No 491 /86 provides that the minimum rate of increase of the quo ­ tas shall be fixed, in accordance with the procedure laid down in Article 3 ( 1 ) of the Regulation , taking into account in particular the patterns of trade and the state of bilateral or multilateral negotiations ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota ; Article 4 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit, not later than the 15th day of each month, the following information on each of the products in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued , by country of provenance,  the quantities imported , by country of provenance . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , (') OJ No L 54, 1.3 . 1986 , p. 25 . {-) OJ No L 205 , 3 . 8 . 1985 , p. 5 . 1 . 3 . 86 Official Journal of the European Communities No L 58 / 57 Article 5 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDR1ESSEN Vice-President